Judgment unanimously affirmed with costs. Memorandum: Respondents have failed to show any ground for vacating the arbitration award (see, CPLR 7511 [b] [1]). The collective bargaining agreement gave the Joint Trade Board, acting as arbitrator, the power to interpret the agreement and its interpretation may not be set aside by the court unless it is completely irrational (see, Matter of National Cash Register Co. [Wilson], 8 NY2d 377, 383). The Board’s interpretation that the agreement was binding upon respondent Pisciarino because he was a stockholder and officer of a party to the agreement when it was executed and that he was bound for the full term of the agreement was not entirely irrational.
The award of $12,000 was not punitive, but was designed to compensate petitioner for the loss its members would suffer by reason of respondents’ violation of the contract. (Appeal from Judgment of Supreme Court, Onondaga County, Mordue, J.— Arbitration.) Present—Dillon, P. J., Boomer, Pine, Balio and Lowery, JJ.